Exhibit 10.2 ESCROW AGREEMENT DATED OCTOBER 3, 2011 AMONG AVIS BUDGET GROUP, INC. as Parent and AE ESCROW CORPORATION as Issuer and MORGAN STANLEY & CO. LLC as Representative of the Initial Purchasers and THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK as Escrow Agent and THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK as Trustee CONTENTS Clause Page 1. Interpretation 1 2. Appointment 4 3. Establishment of Escrow Account 4 4. Escrow Amount 4 5. Operating/Release Procedure 6 6. Escrow Agent 8 7. Representations and Warranties 12 8. Replacement of Escrow Agent 14 9. Fees and Expenses 15 10.Notices 16 11.AGREEMENTS AMONG PARENT, ISSUER AND REPRESENTATIVE 18 12.General 18 13.Governing Law and Jurisdiction 19 14.Termination 20 Schedules 1. Form of Payment Instruction 25 Call-back Contacts 28 3. Payment Routing Instruction re Escrow Accounts 29 Signatories 31 THIS ESCROW AGREEMENT (this “Agreement”) is dated October 3, 2011. AMONG: AVIS BUDGET GROUP, INC., a company organized and existing under the laws of Delaware (“Parent”); AE ESCROW CORPORATION, a company organized and existing under the laws of Delaware (“Issuer”); MORGAN STANLEY & CO. LLC a limited liability company organized and existing under the laws of the State of Delaware whose office is 1585 Broadway, New York, New York 10036, USA (“Representative”); THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK (in such capacity, the “Escrow Agent”); and THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK (in such capacity, the “Trustee”). WHEREAS: Parent and Issuer are parties to a Purchase Agreement (the “Purchase Agreement”), datedSeptember 21, 2011, pursuant to which the Issuer will issue and sell to the Initial Purchasers (as defined in the Purchase Agreement) $250,000,000 aggregate principal amount of its 9.75% Senior Notes due 2020 (the “Notes”); Issuer and the Trustee have entered into an Indenture, dated as of the date hereof (as may be amended, supplemented or otherwise modified from time to time, the “Indenture”), pursuant to which the Issuer is issuing the Notes on the date hereof; Pursuant to the Purchase Agreement and the Indenture, the Issuer is required on the Closing Date (as defined below) to deposit the Escrow Amount (as defined below), which shall be sufficient to provide funds to pay the Special Mandatory Redemption Price (as defined in the Indenture) in the event the Notes are required to be redeemed by the Issuer pursuant to the Special Mandatory Redemption (as defined in the Indenture) requirements of the Indenture and the Notes, with the Escrow Agent to be held by the Escrow Agent for the benefit of the Trustee and the holders of the Notes (the “Holders”) in the event that the Notes are to be redeemed pursuant to the Special Mandatory Redemption (the obligations of the Issuer to the Trustee, the Holders and the Initial Purchasers in such an event, the “Obligations”) and for release to the Issuer (or Avis Budget Car Rental, LLC as successor to the Issuer (together with the Issuer, the “Company”)) and the Initial Purchasers if the conditions to such release as provided herein are satisfied; NOW, THEREFORE: In consideration of the promises herein contained, and in order to induce the Holders to purchase the Notes, the Parent, the Issuer and the Escrow Agent hereby agree, for the benefit of the Trustee and for the benefit of the Holders of the Notes and the Initial Purchasers, as follows: 1. INTERPRETATION Definitions 1 “Authorized Representative” means a person named in Part 1 of Schedule 2 (Authorized Representatives), as amended pursuant to Clause 5.2. “Business Day” means a day on which banks, including but not limited to the Escrow Agent, are open for normal business in New York City (when used in respect of the US Escrow Account) and London, England (when used in respect of the UK Escrow Account). “Call-back Contact” means a person named in Part 2 of Schedule 2 (Call-back Contacts), as amended pursuant to Clause 5.2. “Designated Exchange Rate” has the meaning set forth on Schedule 4hereto. “Escrow Account” has the meaning set out in Clause 3.1. “Escrow Amount” has the meaning set out in Clause 4.1. “Fixed Exchange Rate” has the meaning set forth on Schedule 4 hereto. “Force Majeure Event” means any event (including but not limited to an act of God, fire, epidemic, explosion, floods, earthquakes, typhoons; riot, civil commotion or unrest, insurrection terrorism, war, strikes or lockouts; nationalisation, expropriation or other related governmental actions; any law, order or regulation of a governmental, supranational or regulatory body; regulation of the banking or securities industry including changes in market rules, currency restrictions, devaluations or fluctuations; market conditions affecting the execution or settlement of transactions or the value of assets; and breakdown, failure or malfunction of any telecommunications, computer services or systems, or other cause) beyond the control of any Party which materially restricts or prohibits the performance of the obligations of such Party contemplated by this Agreement. “FX Shortfall” means, on any date, an amount in US Dollars equal to (x) USD $244,375,000 minus (y) the sum of (i) the US Dollar equivalent of the UK Sterling denominated Transfer Amount that has been deposited in the UK Escrow Account pursuant to the FX Transaction calculated using the Designated Exchange Rate on such dateplus (ii) the sum of the deposits previously made pursuant to Clause 4.2 that are then on deposit in the US Escrow Account. “FX Transaction” has the meaningset out in Clause 4.1. “Implementation Agreement” means the Implementation Agreement, dated as of June 14, 2011, between Avis Europe plc and AE Consolidation Limited, a wholly-owned subsidiary of Avis Budget Car Rental, LLC, as the same may be amended, provided that such amendments are not, in the aggregate, as determined in good faith by Parent, materially adverse to Avis Budget Car Rental, LLC and its subsidiaries (after giving effect to the acquisition contemplated therein), taken as a whole, or to the holders of the Notes. “Indenture” means the Indenture, dated October 3, 2011, between AE Escrow Corporation and The Bank of Nova Scotia Trust Company of New York, relating to the 9.75% Senior Notes due 2020, as such Indenture may be amended or supplemented. “Initial Purchasers” means the several Initial Purchasers listed in Schedule 1 of the Purchase Agreement. 2 “Initial Purchasers’ Discount” is an aggregate amount equal to $5,625,000. “Instruction” means any Payment Instruction or any other instruction, communication or direction which the Escrow Agent is entitled to rely on pursuant to and for the purposes of this Agreement. “KYC Procedures” means the Escrow Agent’s procedures relating to the verification of the identity (including, if applicable, beneficial ownership) and business of its potential and existing clients. “Party” means a party to this Agreement. “Payment Business Day” means a day on which banks, including but not limited to the Escrow Agent, are open for normal business in New York City (when used in respect of the US Escrow Account) and London, England (when used in respect of the UK Escrow Account). “Payment Instruction” has the meaning set out in Clause 5.1(a). “Purchase Agreement” means the Purchase Agreement dated as of September 21, 2011 among Parent, the Issuer, and Morgan Stanley & Co. LLC, as representative of the several Initial Purchasers listed in Schedule I thereto. “Resignation Date” has the meaning set out in Clause 8.4. “Resignation Notice” has the meaning set out in Clause 8.2. “Transfer Amount” has the meaning set out in Clause 4.1 “Transfer of Proceeds” has the meaning set out in Clause 4.1 “UK Escrow Account” has the meaning set out in Clause 3.1. “US Escrow Account” has the meaning set out in Clause 3.1. Construction (a) the singular includes the plural (and vice versa); (b) headings are for convenience only and do not affect the construction of this Agreement; (c) references to Clauses and Schedules are to Clauses and Schedules to this Agreement; (d) reference to any agreement or document includes amendments and replacements of and supplements to such agreement or document; (e) references to any person include successors of such person and its permitted assignees and transferees; (f) all references to an account include all replacement accounts for such account; and (g) for the avoidance of doubt, the Schedules to this Agreement form part of this Agreement. 3 2. APPOINTMENT Parent and Issuer hereby designate and appoint the Escrow Agent as escrow agent and the Escrow Agent accepts such designation and appointment in accordance with and limited to the terms and conditions of this Agreement. The term “Escrow Agent” shall include the Escrow Agent for the time being and all its successors further to the provisions of Clause 8. The obligations of Parent and Issuer under this Agreement shall be joint and several, save that where only one Party is specified to have an obligation, only that Party shall have such obligation. 3. ESTABLISHMENT OF ESCROW ACCOUNTS The Escrow Agent confirms that it has opened a US Dollar denominated escrow account, the details of which are set out in Clause 3.1(a) below, (the “US Escrow Account”) and a UK Sterling denominated escrow account, the details of which are set out in Clause 3.1(b) below (the “UK Escrow Account” and, together with the US Escrow Account, the “Escrow Accounts”) in the name of the Issuer on the terms of this Agreement: (a) The Bank of Nova Scotia New York Agency ABA# 026-002532 Credit/Adv.: BNST as Escrow Agent for AE Escrow Corporation Account No.: 03398-14 SWIFT Code: NOSCUSS33 (b) The Bank of Nova Scotia - London ABA# 026-002532 Credit/Adv.: BNST as Escrow Agent for AE Escrow Corporation Account No.: AN20950000 SWIFT Code: NOSCGB22 The Escrow Accounts may not go into overdraft. The Escrow Agent shall hold all money forming part of the Escrow Amount as banker (with respect to the UK Escrow Account) subject to the terms of this Agreement. Each of Parent and Issuer undertakes to the Escrow Agent that it will provide to the Escrow Agent all documentation and other information required by the Escrow Agent from time to time in order to comply with all applicable regulations in relation to the Escrow Account forthwith upon request by the Escrow Agent. The Escrow Accounts shall be subject to such applicable laws, and such applicable regulations of the Board of Directors of the Federal Reserve System and of any other banking or governmental authority with proper jurisdiction over the Escrow Accounts, as may now or hereafter be in effect. 4. ESCROW AMOUNT On the date hereof (the “Closing Date”), the Issuer shall cause to be deposited with the Escrow Agent in the US Escrow Account: 4 (a) $244,375,000 representing an amount equal to the net proceeds from the offering of the Notes (the “Net Proceeds”); (b) $5,625,000 representing the Initial Purchasers’ Discount (together with the Net Proceeds, the “Proceeds”); and (c) $4,875,000, representing the amount of interest that would accrue on the Notes from the Closing Date to but excluding December 15, 2011 (the “Interest Deposit” and, together with the Proceeds, the “Escrow Amount”) in accordance with the payment routing instruction set out in Schedule 3 (Payment Routing Instruction re Escrow Account), provided that, subject to the terms of this Agreement and upon written instruction delivered to the Escrow Agent, at least two (2) Payment Business Days prior to any transfer, from Parent and the Issuer, the Escrow Agent may transfer (the “Transfer of Proceeds”) an amount equal to the total of the Net Proceeds (such amount, the “Transfer Amount”) from the US Escrow Account to the UK Escrow Account, including (and subject to the conditions set forth in Clause 4.2) through the entry by the Issuer into a currency swap or other exchange transaction that deposits the UK Sterling equivalent (calculated using the Fixed Exchange Rate) of the Transfer Amount into the UK Escrow Account and is settled through the release of the Transfer Amount from the U.S. Escrow Account (an “FX Transaction”), prior to the release of the Escrow Amount in accordance with Clause 5, provided further that prior to the Transfer of Proceeds(or the release of the Transfer Amount for the settlement of an FX Transaction in the event the Transfer of Proceeds is effectuated via an FX Transaction) the Escrow Issuer and Parent shall have (x) entered into such documents, in form and substance reasonably satisfactory to the Escrow Agent, the Trustee and the Representative, as are necessary to maintain a continuously perfected first priority security interest in the Escrow Accounts and an amount equal to the Escrow Amount (whether such amount is on deposit in the US Escrow Account or both the US Escrow Account and the UK Escrow Account) in accordance with Clause 4.4 and (y) delivered to the Trustee and the Initial Purchasers a customary opinion, in form and substance reasonably satisfactory to the Trustee and the Representative, from counsel to Parent and the Issuer to the effect that the security interest in the UK Escrow Account and any portion of the Escrow Amount on deposit in the UK Escrow Account is a perfected security interest for the benefit of the Trustee and for the ratable benefit of the Holders. The Transfer of Proceeds may only be effectuated pursuant to a FX Transaction as described in Clause 4.1 if: (a) The Issuer is the party, pursuant to the contract governing the FX Transaction (which contract shall be guaranteed by Parent), effectuating such currency swap or exchange transaction; and (b) (i) On the day of the Transfer of Proceeds, the Issuer shall deposit and Parent shall cause the Issuer to deposit into the US Escrow Account, prior to or concurrently with the Transfer of Proceeds, any FX Shortfall that may exist calculated using the Designated Exchange Rate in effect at the opening of business on the day of the Transfer of Proceeds and (ii) beginning on the Business Day following the day the Transfer of Proceeds is effectuated and until the release of the Escrow Amount from the Escrow Accounts pursuant to Clause 5.1, the Issuer shall deposit and Parent shall cause the Issuer to deposit into the US Escrow Account on a daily basis, on the next subsequent Business Day, any FX Shortfall that may exist calculated using the Designated Exchange Rate in effect at the opening of business on the date the deposit is required to be made. For the avoidance of doubt, the Issuer shall not be required to make any deposit into the US Escrow Account pursuant to this Clause 4.2(c) on a day that the FX Shortfall is an amount equal to zero or less than zero. 5 All further amounts deposited and held in the Escrow Accounts, including all FX Shortfall deposits and all interest accrued thereon and credited to the Escrow Accounts from time to time (but subject to Clause 5.7) shall be deemed to form part of the Escrow Amount; provided, that, for the avoidance of doubt, to the extent at any time the sum of the amounts in the US Escrow Account and the US Dollar equivalent of the amounts in the UK Escrow Account (calculated using the Designated Exchange Rate on such day) at such time exceed the total of the Proceeds and the Interest Deposit, neither the Holders, the Initial Purchasers nor the Trustee shall have any remedies pursuant to Section 9 hereof with respect to such excess. The Escrow Amount will not bear interest. It is the intention of the parties hereto that this Escrow Agreement create a true escrow, and the Issuer have no ownership of, or rights in, the Escrow Accounts or the Escrow Amount other than the limited contractual right to receive the Escrow Amount under the circumstances specified in Clause 5.1a hereof. If, notwithstanding the intention of the parties set forth in the foregoing sentence, the Issuer is determined to have any interest in any of the Escrow Accounts or the Escrow Amount, the Issuer hereby pledges to the Trustee for its benefit and for the ratable benefit of the Holders and, solely with respect to the Initial Purchasers’ Discount (but only to the extent payable hereunder and under the Purchase Agreement), the Initial Purchasers, and hereby grants to the Trustee for its benefit and for the ratable benefit of the Holders and the Initial Purchasers, as applicable, a continuing first priority security interest in and to all of the Issuer’s right, title and interest in the Escrow Accounts and the Escrow Amount as security for the due and punctual payment when due and punctual performance of all amounts that may be payable by the Issuer from time to time under the Indenture and the Notes (including the Special Mandatory Redemption Price (as defined in the Indenture), and any interest accruing after commencement of any bankruptcy or insolvency proceeding against the Issuer whether or not allowed in such proceeding), now or hereafter arising,.The security interest of the Trustee shall at all times be valid, perfected and enforceable as a first priority security interest by the
